DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed 10/16/20 and 12/03/20 have been considered.

Allowable Subject Matter
Claim 1-5, 7-10, 25-31, 36-43, and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 25, and 36, the prior art of record does not disclose, “extracting the first audio attribute from the first audio file and the second audio attribute from the second audio file; charting the first audio attribute and the second audio attribute in a chart; and automatically incorporating a first icon representing the first audio file as a first data point within the chart and a second icon representing the second audio file as a second data point within the chart, wherein selection of the first icon plays the first audio file from within the chart and selection of the second icon plays the second audio file from within the chart.” Furthermore, the limitations would not have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the claimed invention in view of the prior art of record.
Shalev discloses a single audio file and manually creating a first and second data point in a chart based on the single audio file (Shalev, para [0056]).  Elias discloses automatically incorporating an icon into a chart from a spreadsheet (Elias, para [0053]).  However, Shalev in view of Elias does not disclose a 
Therefore, in combination with the other limitations of the claims, independent claims 1, 25, and 36 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 8:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOPE C SHEFFIELD/Examiner, Art Unit 2178